Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       10-JUL-2018
                                                       10:50 AM



                          SCAD-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

                       PHILIP M. KLEINSMITH,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 17-O-267)

                        ORDER OF DISBARMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition for issuance of a

reciprocal discipline notice upon Respondent Philip Martin

Kleinsmith, filed on April 10, 2018 by the Office of Disciplinary

Counsel (ODC) pursuant to Rule 2.15(b) of the Rules of the Supreme

Court of the State of Hawai#i (RSCH), and the memorandum and

exhibits appended thereto, and the record in this matter, we find

that, on December 21, 2016, the Supreme Court of the State of

Colorado entered an order, disbarring Respondent Kleinsmith,

effective December 23, 2016, having concluded Kleinsmith had

converted more than $55,000.00 in funds owed to a title company to
pay expenses for his law firm, and having found, in aggravation,

that Kleinsmith had substantial experience in the practice of law,

had previously been disciplined, exhibited a dishonest and selfish

motive, engaged in a pattern of misconduct, refused to acknowledge

the wrongful nature of his conduct, and was indifferent to making

restitution, conduct which, if committed in this jurisdiction,

would constitute violations of Rules 1.15(a) and 8.4(c) of the

Hawai#i Rules of Professional Conduct (2014).   We further find that

the record in this matter establishes that service of a Notice and

Order was properly made upon Respondent Kleinsmith on April 25,

2018 at the address Respondent Kleinsmith has registered with the

Hawai#i State Bar Association for service of process and, therefore,

that Respondent Kleinsmith had until May 25, 2018 to show cause as

to why reciprocal discipline in this jurisdiction is unwarranted.

Respondent Kleinsmith has failed to respond to the Notice and

Order, and a review of the record and precedent demonstrates,

pursuant to RSCH Rules 2.15(c) and (d), that reciprocal discipline

is authorized and justified.   Therefore,

          IT IS HEREBY ORDERED that Respondent Philip Martin

Kleinsmith is disbarred from the practice of law in this

jurisdiction, pursuant to RSCH Rules 2.3(a)(1) and 2.15(c).

Furthermore, RSCH Rule 2.16(c) notwithstanding, insofar as the

record indicates Respondent Kleinsmith is not present in the

jurisdiction and is on involuntary inactive status, the disbarment


                                  2
shall be effective immediately upon entry of this order.

          IT IS FINALLY ORDERED that Respondent Kleinsmith is

reminded he may not resume the practice of law in this jurisdiction

until reinstated by order of this court.

          DATED: Honolulu, Hawai#i, July 10, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3